DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 2/28/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1 and 8 and the cancelation of claims 10-17 have been made of record.
Claims 1-9 and 18-20 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1-12 and 18-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicants’ amendments to claims 1 and 8, which now include the limitation of allowable claims 14-17.
Claim Rejections - 35 USC § 102-withdrawn
The rejection of claim(s) 1-12 and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Harp et al. (IDS, US 2013/0251728) is withdrawn in view of applicants’ amendments to claims 1 and 8, which now include the limitation of allowable claims 14-17.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Craig A. Crandall on 4/21/2022.
The application has been amended as follows: 
In claim 1, last line
Replace the “90% to 1%” with the “90% to 0.1%”
In claim 19, line 1
Replace the “claim 17” with the “claim 18”
Conclusion
Claims 1-9 and 18-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646